 

Exhibit 10.6

 

SECURED PROMISSORY NOTE

 

$5,000,000.00   October 31, 2018

   

For value received, the undersigned, IN GOOD HEALTH, INC. a Massachusetts
not-for-profit corporation (the “Maker”), hereby promises to pay to the order of
CLS HOLDINGS USA, INC., a Nevada corporation (the “Holder”), in immediately
available funds, at 11767 S. Dixie Highway, Suite 115, Miami, Florida 33156 (or
such other place(s) as Holder may designate from time to time), the principal
sum of Five Million and 00/100 Dollars ($5,000,000.00) with interest on the
unpaid principal balance, on the terms provided in this promissory note (this
“Note”).

 

This Note shall bear interest at the rate of 6% per annum. On March 1, 2020 (the
“Initial Payment Date”), all accrued interest shall be added to the outstanding
principal due hereunder and such amount shall be payable in eight equal
quarterly installments, commencing on the Initial Payment Date, together with
interest accruing after the Initial Payment Date. This Note shall mature and all
outstanding principal, accrued interest and any other amounts due hereunder,
shall become due and payable in full on the third anniversary of this Note.

 

If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the Commonwealth of Massachusetts, such payment shall
be made on the next succeeding business day and such extension of time shall be
included in computing interest in connection with such payment. Payments
received will be applied first to charges, fees and expenses (including
attorneys’ fees), then to accrued interest and last to principal.

 

This Note is issued in connection with a loan agreement and security agreement
between the Maker and the Holder, and an option agreement between the Maker and
the Holder, among others (the “Option Agreement”), in both cases dated as of the
date hereof, and the other agreements and documents executed and/or delivered in
connection therewith or referred to therein, the terms of which are incorporated
herein by reference (as amended, modified or renewed from time to time,
collectively the “Loan Documents”), and is secured by the collateral described
in the Loan Documents and by such other collateral as may in the future be
granted to the Holder to secure this Note.

 

All amounts under this Note shall become at once due and payable, upon notice to
Maker by Holder, if one or more of the following events shall happen and be
continuing (each of the following an “Event of Default”): (i) the nonpayment of
any principal, interest or other indebtedness under this Note when due; (ii) the
occurrence of any event of default, or the Maker’s failure to observe or perform
any covenant or other agreement, under or contained in any other Loan Document
or any other document now or in the future securing any debt, liability or
obligation of the Maker to the Holder; provided, however, that no such failure
to observe or perform such covenant or other agreement (excluding financial
covenants, financial reporting covenants, and negative covenants) shall
constitute an Event

 

 

--------------------------------------------------------------------------------

 

 

of Default unless such failure continues for a period of thirty (30) days after
the earlier to occur of (a) the date when the Maker becomes aware of such
failure and (b) the date when Holder gives written notice to the Maker of such
failure; (iii) the filing by or against the Maker of any proceeding in
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against the Maker, such proceeding is not dismissed or stayed within
sixth (60) days of the commencement thereof, provided that the Holder shall not
be obligated to advance additional funds hereunder during such period); (iv) any
assignment by the Maker for the benefit of creditors, or any levy, garnishment,
attachment or similar proceeding is instituted against any property of the
Maker; (v) a default with respect to any other indebtedness of the Maker for
borrowed money in the principal amount exceeding $100,000, if the effect of such
default is to cause or permit the acceleration of such debt; (vi) the
commencement of any foreclosure or forfeiture proceeding, execution or
attachment against any collateral securing the obligations of the Maker to the
Holder; (vii) the entry of any uninsured final and unappealable judgment against
any Maker in excess of $100,000; (viii) any material adverse change in the
Maker’s business, assets, operations, financial condition or results of
operations; (ix) the Maker ceases doing business as a going concern; (x) any
representation or warranty made by the Maker to the Holder in any Loan Document,
including the Option Agreement, or any other documents now or in the future
evidencing or securing the obligations of the Maker to the Holder is false,
erroneous or misleading in any material respect; (xi) the Maker has failed to
comply with any covenant in any Loan Document (including the Option Agreement)
in any material respect, or (xii) the incarceration, indictment or legal
incompetency of David Noble.

 

Upon the occurrence of an Event of Default: (a) if an Event of Default specified
in clause (iii) or (iv) above shall occur, the outstanding principal balance and
accrued interest hereunder together with any additional amounts payable
hereunder shall be immediately due and payable without demand or notice of any
kind; (b) if an Event of Default specified in (x) or (xi) above shall occur as a
result of any representation or warranty made by the Maker in the Option
Agreement being false, erroneous or misleading in any material respect or the
Maker having failed to comply with any covenant in the Option Agreement in any
material respect, the outstanding principal balance and accrued interest
hereunder together with any additional amounts payable hereunder shall be due
and payable 60 days after demand by Holder together with interest accruing
through the date of payment; (c) if any other Event of Default shall occur, the
outstanding principal balance and accrued interest hereunder together with any
additional amounts payable hereunder, at the Holder’s option and without demand
or notice of any kind, may be accelerated and become immediately due and
payable; (d) at the Holder’s option, this Note will bear interest at the rate of
15% per annum (the “Default Rate”) from the date of the occurrence of the Event
of Default; and (e) the Holder may exercise from time to time any of the rights
and remedies available under the Loan Documents or under applicable law.

 

The Default Rate is imposed as liquidated damages for the purpose of defraying
the Holder’s expenses incident to the handling of delinquent payments, but is in
addition to, and not in lieu of, the Holder’s exercise of any rights and
remedies hereunder, under the other Loan Documents or under applicable law, and
any fees and expenses of any agents or

 

2

--------------------------------------------------------------------------------

 

 

attorneys which the Holder may employ. The Maker agrees that the Default Rate is
a reasonable forecast of just compensation for anticipated and actual harm
incurred by the Holder, and that the actual harm incurred by the Holder cannot
be estimated with certainty and without difficulty.

 

The Maker may prepay this Note, in whole or in part, without penalty; provided
that any such prepayment will be applied first to the payment of unpaid expenses
accrued under this Note, second to unpaid interest accrued on this Note, and
third, if the amount of prepayment exceeds the amount of all such expenses and
accrued interest, to the unpaid principal amount of this Note.

 

The Maker agrees to indemnify each of the Holder, each legal entity, if any, who
controls, is controlled by or is under common control with the Holder, and each
of their respective directors, managers, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party by any person, entity or governmental authority (including
any person or entity claiming derivatively on behalf of the Maker), in
connection with or arising out of or relating to the matters referred to in this
Note or in the other Loan Documents or the use of any amount borrowed hereunder,
whether (a) arising from or incurred in connection with any breach of a
representation, warranty or covenant by the Maker, or (b) arising out of or
resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses attributable to
an Indemnified Party's gross negligence or willful misconduct; and provided
further, that the foregoing indemnity agreement shall not apply to any claims,
damages, losses, liabilities and expenses incurred in connection with or arising
out of or relating to the matters provided in the Option Agreement, which
claims, damages, losses, liabilities and expenses shall be governed by Section
11 of the Option Agreement. The indemnity agreement contained in this Section
shall survive the termination of this Note, payment of any amount borrowed
hereunder and the assignment of any rights hereunder. The Maker may participate
at its expense in the defense of any such action or claim.

 

All notices, requests, demands, consents, instructions or other communications
required or permitted hereunder shall be in writing and faxed, e-mailed, mailed
or delivered as follows:

 

3

--------------------------------------------------------------------------------

 

 

     If to the Maker:          IN GOOD HEALTH, INC.

1200 West Chestnut Street

Brockton, MA 02301

Attention: David Noble

 

     With a copy to:          Barrett & Singal, P.C.

One Beacon Street, Suite 1320

Boston, MA 02108-3106

Attention: Sean Ryan

 

     If to the Holder:          CLS HOLDINGS USA, INC.

11767 S. Dixie Highway, Suite 115

Miami, Florida 33156

Attention: Jeffrey I. Binder

 

     With a copy to:          Nelson Mullins Broad and Cassel

1 North Clematis Street, Suite 500

West Palm Beach, Florida 33401

Attention: Kathleen L. Deutsch

 

All such notices and communications will be deemed effectively given the earlier
of (i) when received, (ii) one (1) business day after being delivered by
facsimile or e-mail (with receipt of appropriate confirmation), (iii) one (1)
business day after being deposited with an overnight courier service of
recognized standing, or (iv) four (4) business days after being deposited in the
U.S. mail, certified, return receipt requested and with postage prepaid.

 

In the event any interest is paid on this Note which is deemed to be in excess
of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the unpaid principal amount of this
Note.

 

The Holder’s rights and remedies hereunder are cumulative and not exclusive of
any other rights or remedies that the Holder may have under other agreements, at
law or in equity. No modification, amendment or waiver of, or consent to any
departure by the Maker from, any provision of this Note will be effective unless
made in a writing signed by the Holder, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. The
Maker agrees to pay on demand, to the extent permitted by law, all costs and
expenses incurred by the Holder in the enforcement of its rights in this Note
and in any security therefor, including without limitation reasonable fees and
expenses of the Holder’s counsel. If any provision of this Note is found to be
invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect. The Maker and all
other makers and indorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Maker also waives all
defenses based on

 

4

--------------------------------------------------------------------------------

 

 

suretyship or impairment of collateral. This Note shall bind the Maker and its
heirs, executors, administrators, successors and assigns, and the benefits
hereof shall inure to the benefit of the Holder and its successors and assigns;
provided, however, that neither the Maker nor the Holder may assign this Note in
whole or in part without the other party’s written consent.

 

The federal or state courts located in Suffolk County, Massachusetts, shall have
exclusive jurisdiction in connection with all matters that may arise under or in
connection with this Note, and the Maker shall not assert that any action
brought in such forum is inconvenient and should be moved to another
jurisdiction. Venue shall be had exclusively in the state and federal courts
located in Suffolk County, Massachusetts, to the exclusion of all other places
of venue.

 

The Maker represents that the indebtedness evidenced by this Note is being
incurred by the Maker solely for the purpose of acquiring or carrying on a
business, professional or commercial activity, and not for personal, family or
household purposes.

 

The Maker irrevocably waives any and all rights the Maker may have to a trial by
jury in any action, proceeding or claim of any nature relating to this Note, any
documents executed in connection with this Note or any transaction contemplated
in any of such documents. The Maker acknowledges that the foregoing waiver is
knowing and voluntary.

 

The Maker acknowledges that its duly authorized officer has read and understood
all the provisions of this Note, including the waiver of jury trial, and either
has been advised by independent counsel as necessary or appropriate or has
declined to retain independent counsel.

 

 

IN WITNESS WHEREOF, the Maker has executed this Secured Promissory Note as of
the day and year first above written.

 

MAKER:

 

IN GOOD HEALTH, INC.

 

 

By:      /s/ David Noble               

Name: David Noble

Title: President    

 

                     

5

 